Citation Nr: 1008320	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a right calcaneus fracture.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from March 1984 to 
December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran appeared and testified at a video conference 
hearing held before the undersigned Veterans Law Judge in 
August 2009.  Thereafter, the Board remanded the Veteran's 
claim in September 2009 for additional development.  The 
Board finds that all additional development requested has 
been accomplished.  The Board may, therefore, proceed to 
adjudicate the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right 
calcaneus fracture are not productive of a moderate foot 
disability.

2.  The Veteran's service-connected residuals of a right 
calcaneus fracture do not represent an exceptional disability 
picture.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a right calcaneus fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5284 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment in order to substantiate the claim.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, 
at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran specific."  In addition, the 
Federal Circuit determined that "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in May 2007, 
prior to the initial adjudication of his claim, that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
This notice also advised him that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id., see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  He was also advised on 
what evidence and/or information is necessary to establish 
entitlement to an effective date should benefits be granted.  

The Board finds that the notice letter provided to the 
Veteran is adequate as to content and timing.  Thus, VA's 
duty to notify has been met.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
May 2007 and November 2009.  The Board notes that, in the 
September 2009 remand, it found that the May 2007 VA 
examination was inadequate for evaluation purposes; hence, VA 
obtaining an additional examination, which was conducted in 
November 2009.  No argument has been advanced that the 
November 2009 examination is inadequate, and the Board finds 
no reason to make such a finding.  Thus, the Board can 
proceed without prejudice to the Veteran.  In addition, the 
Board observes that the Veteran does not report that his 
right foot disability has worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The Veteran's service-connected residuals of a right 
calcaneus fracture have been evaluated under Diagnostic Code 
5284.  Under this diagnostic code, foot injuries warrant a 10 
percent rating if moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  Actual loss of 
use of the foot warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.  

Loss of use of a foot will be held to exit when no effective 
function remains other than that which would be equally welly 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether balance and 
propulsion, etc., could be accomplishd equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.

VA treatment records do not show treatment for any foot 
problems until April 2007.  At that time, the Veteran was 
seen by his primary care physician and complained of 
bilateral foot pain.  Physical examination revealed 
tenderness along the soles of both feet.  The assessment was 
"foot pain."  No specific diagnosis was noted.  The Board 
notes that, shortly thereafter, the Veteran was diagnosed to 
have a lipoma on the bottom of his left foot and underwent 
surgical excision in August 2007.  However, none of the 
treatment records during that time relate any problem with 
the right foot.  The next complaints of pain in the right 
foot are not seen until December 2008.  A nurse's intake note 
indicates the Veteran complained of bilateral foot injuries 
since service causing him pain; however, as he was late for 
his appointment, he was not seen by the doctor that day.  The 
next complaints of foot pain are seen in June 2009 when the 
Veteran was again seen by his primary care physician.  
Physical examination revealed he has a normal gait.  There 
was pain on the dorsal aspect of the right foot with 
palpation, but he ambulates without problems.  Assessment 
again was simply "foot pain," but the Veteran was referred 
to Podiatry.  The Veteran underwent evaluation in Podiatry in 
July 2009.  At that time, he complained of increased pain 
with ambulating, mostly on the top of the right foot, getting 
progressively worse over the past several years.  Physical 
examination did not reveal any skin, vascular or neurologic 
deficits.  It was noted that the Veteran had pes cavus foot 
deformity upon walking.  There was pain with palpation to the 
navicular area, with resistance along the hallux extensor and 
with inversion.  The assessment was "painful feet" and 
tendonitis.  He was provided day hiker inserts in athletic 
shoes and also to wear wide deep shoes to accommodate his 
feet.

The Veteran underwent VA examination initially in May 2007.  
As previously noted, this examination was found to be 
inadequate for evaluation purposes.  This was because the 
examiner was confused and evaluated the wrong foot; in other 
words, he evaluated the left foot as the one with the 
service-connected calcaneus fracture rather than the right 
foot.  However, the Board finds instructive the actual 
physical examination findings as to functional loss of the 
foot.  The examiner noted that examination of the right foot 
showed no swelling, no edema, no effusion, no weakness, no 
instability, no tenderness on palpation, no callus formation, 
and no tenderness at the heel.  In addition, examination of 
the right ankle also showed no abnormality.  X-ray of the 
right foot showed a bone spur on the calcaneus.

The Veteran underwent a second VA examination in November 
2009.  He reported to the examiner having intermittent aching 
right foot pain located in the "top of the metatarsals" 
made worse with fatigue and activities and better with 
Naprosyn 250 mg twice a day with good results and no 
problems.  Veteran reported that the day of the examination 
was a usual day for the right foot.  He reported weakness, 
stiffness in the entire foot, swelling, heat, redness in the 
painful area, instability, fatigability, and lack of 
endurance.  The Veteran also referred having vague periods of 
flare-up of right heel pain described as moderate lasting 
several minutes precipitated by unknown factors and 
alleviated by shower and slow movement.  During a flare-up, 
there is redness or warmth in the heel/sole and additional 
limitation of "moving faster" related to right heel pain.  
Veteran denied incapacitating episodes related to the right 
heel pain.  

Physical examination demonstrates there was no bone or joint 
abnormality, no evidence in the feet of abnormal weight 
bearing, no functional limitation on standing, no functional 
limitation on walking, no signs of active infection, no 
evidence of genu recurvatum and no evidence of malunion of 
the os calcis or astragalus.  Physical examination of the 
right foot revealed no heel tenderness, but did demonstrate 
diffuse mid foot pain.  X-rays showed minimal calcaneal spur, 
but were otherwise negative.  Diagnosis was fracture right 
calcaneus, resolved with no residual x-ray findings, 
intermittent pain.  The examiner noted that there were no 
significant effects on the Veteran's occupation, and no 
effects on usual activities of daily living.

The Board notes that the Veteran has submitted statements to 
VA in support of his claim in which he states that his right 
foot swells, is very weak and very tender at the heel, and 
that the calcaneal bone spur is very painful.  (See September 
2007 Notice of Disagreement.)  He has also alleged that he 
has arthritis in his right foot and the spurs on his heel 
because of the way he had to walk after his injury.  He 
relates the current heel spurs to the fracture of his right 
foot in service.  (See VA Form 9 dated in March 2008.)  
Finally, the Veteran testified at a video conference hearing 
in August 2009 at which he told the undersigned that his foot 
burns sometimes and he takes medication for inflammation and 
swelling.  He stated he also gets calluses on his feet that 
have been removed.  He also testified that he wears orthotics 
in his shoes for additional support and to help with the 
pain.  He reported his feet begin to swell after wearing work 
boots and become uncomfortable.  He stated that he works on 
his feet all day in construction and that this causes an 
increase in his symptoms.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
compensable disability rating is warranted for the Veteran's 
right foot disability because the evidence fails to show the 
Veteran has a moderate foot disability.  The objective 
evidence shows that the Veteran has at most mild foot pain on 
examination although he does report moderate foot pain upon 
increased usage.  However, he has also described his pain as 
intermittent.  (See November 2009 VA examination report.)  
The Board finds that the statements and testimony made to VA 
in support of his claim regarding the severity of his pain 
are not consistent with his complaints of pain seen in the 
medical evidence, affecting the probative value of the 
Veteran's report of his symptoms.  Thus, the Board finds the 
objective medical evidence of symptoms, most particularly the 
severity of the Veteran's pain, to be more probative than his 
statements made in support of his claim.

Moreover, although the Veteran reports increased pain on 
ambulation and activities, he continues to work as a 
construction inspector, which requires him to be on his feet 
for up to eight hours a day and to wear steel toed shoes.  
Despite this, he has not lost any time from work because of 
pain and/or swelling in his right foot and/or heel.  (See 
November 2009 VA examination report.)  His foot pain also 
does not affect his ability to do his activities of daily 
living.  Id.  In addition, despite having reported at the 
November 2009 VA examination and in various statements that 
he has weakness, stiffness in the entire foot, swelling, 
heat, redness in the painful area, instability, fatigability, 
and lack of endurance, there are no objective findings to 
support his subjective complaints.  Rather both the November 
2009 VA examiner and the VA treating physicians found him to 
have good muscle strength, good gait, no difficulties with 
ambulation, and no swelling, redness or heat.  There is also 
no medical evidence of abnormal calluses despite the 
Veteran's testimony in August 2009 of having to have calluses 
removed.  There is no loss of range of motion of any joints 
in the foot or the ankle and no additional loss of motion on 
repetitive motion.  The main symptom found on physical 
examination was pain on palpation.  Thus, even when taking 
into consideration the DeLuca factors, the evidence fails to 
show that the Veteran's disability picture reflects a 
moderate foot disability.  

The Board notes that, on his VA Form 9, the Veteran claimed 
that he has arthritis and heel spurs in the right foot that 
he related to the fracture of the right calcaneus in service.  
First, the Board notes that there is no medical evidence 
establishing that the Veteran has arthritis in the right 
foot.  Second, the Board notes that the Veteran's statement 
is the only evidence relating the heel spurs and claimed 
arthritis to the service-connected fracture of the right 
calcaneus.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a there 
is arthritis in his right foot and whether there is a nexus 
between the claimed arthritis and heel spurs and the service-
connected fracture of the right calcaneus.  Thus, his 
statements do not establish that a compensable disability 
rating is warranted.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran is 
unable to be employed.  In fact, the evidence clearly shows 
the Veteran continues to be employed and that his right foot 
disability does not significantly affect his employment as he 
has not lost any time from work because of it.  Furthermore, 
the evidence does not show that the Veteran has had frequent 
periods of hospitalization or long term care that has 
interfered with his employment or daily life.  In fact, he 
has had little care for his right foot, only recently in 2009 
specifically seeking care for bilateral foot pain.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.


ORDER

Entitlement to a compensable disability rating for residuals 
of a right calcaneus fracture is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


